ITEMID: 001-100029
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF AKHMATKHANOVY v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 2 (substantive aspect);Violation of Art. 2;Violation of Art. 3;Violation of Art. 5;Violation of Art. 13+2
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 4. The applicants are:
1) Ms Bilat Akhmatkhanova, who was born in 1956,
2) Mr Sharpudi Akhmatkhanov, who was born in 1952,
3) Ms Toita Akhmatkhanova, who was born in 1989, and
4) Ms Taisa Akhmatova, who was born in 1986.
The applicants live in Shali, Chechnya. The first and the second applicants are the parents of Artur Akhmatkhanov (also spelled Akhmetkhanov), who was born in 1980. The third applicant is his sister and the fourth applicant is his wife.
5. The facts of the case, as submitted by the parties, may be summarised as follows.
6. At the material time Artur Akhmatkhanov was a third-year student at the Grozny Oil Institute; he received positive character references from his neighbours, the head of the Shali district department of the interior (the ROVD) and the imam of the Shali district.
7. At about 9 a.m. on 2 April 2003 the first applicant went with Artur Akhmatkhanov to the Shali town centre to run errands. In the centre the first applicant realised that she had left a document at home. She returned to the family house, situated at 86 Melnichnaya Street in Shali, whereas her son remained in the town centre as he was going to talk to his cousin Mr A.A., who worked in the ROVD.
8. About ten minutes after the applicant returned home she heard shooting coming from the former medical storehouse located about 250 metres from her house. The first applicant thought the Russian military were conducting a special operation to catch one of their neighbours, Mr R.Ch., who was an active member of illegal armed groups.
9. Having fetched the document, the applicant walked back to the town centre. On her way there she approached the storehouse and saw that the area was cordoned off by Russian military servicemen, who were not letting people in or out of the cordon. About half an hour later the applicant saw the military leaving in four APCs (armoured personnel carriers). About ten masked soldiers in new camouflage uniforms with white stripes on their sleeves were on each vehicle. One of the APCs was painted in camouflage colours.
10. As soon as the military left, the applicant and other locals went to the site. There the applicant found a white bandage with traces of blood on it and blood spattered around it on the ground.
11. After that the first applicant went to the town centre where she was supposed to meet her son. She did not find him there and decided to ask their relative Mr A.A. whether Artur Akhmatkhanov had called in at his office. She went to the ROVD, where she was told that her son had stopped off, looking for Mr A.A., but the latter had not been in the office and the applicant's son had left.
12. Meanwhile, the second applicant informed the ROVD that his son's yellow cap had been found at the site of the shooting. When the first applicant returned home, she was told that her son's cap had been found on the site of the medical storehouse.
13. After that one of the applicants' neighbours, Mr A.Sh., told the applicants that at about 10.30 a.m. he had been walking through the yard of the medical storehouse when he had met Artur Akhmatkhanov and had a brief conversation with him. According to Mr A.Sh., after that he had continued walking to the town centre when, about a minute later, he had heard shooting coming from the direction in which Artur Akhmatkhanov had gone.
14. According to the applicant's neighbour, Ms L.Yu., at about 10 a.m. on 2 April 2003 she was walking home when she saw a group of masked armed men in camouflage uniforms surrounding the medical storehouse. These men were in four APCs; they were shooting and not letting anybody on to the site. From a distance she saw that the armed men were dragging a young man in black clothing with a sack over his head. They forced the man into one of the APCs and drove away.
15. According to another resident of Shali, Ms R.Kh., at about 10.30 a.m. on 2 April 2003 she was walking down the applicants' street when she saw military servicemen in four APCs. The servicemen were surrounding the former medical storehouse and were shooting. Then the witness had seen the servicemen putting a young man with a plastic bag over his head into one of the APCs; after that they had driven away in the direction of the town centre.
16. According to the applicants' neighbours, the family L., on the day of Artur Akhmatkhanov's abduction they were driving home in a tractor when they saw the military servicemen who had surrounded the former medical storehouse. The servicemen were taking one young man to an APC and dragging another one. They put both men into the APC and drove away.
17. In support of their statements the applicants submitted the following documents: a statement by the first applicant dated 21 February 2007; a statement by Mr A.Sh. dated 21 February 2007; a statement by Ms L.Yu. dated 13 December 2006; a statement by Ms R.Kh. dated 13 December 2006; a statement by Ms T.M. dated 6 September 2006, and a statement by Mr D.A. dated 6 September 2006.
18. The Government did not dispute the matter as presented by the applicants.
19. At about 3 p.m. on the same date, 2 April 2003, representatives of the ROVD and the Shali district prosecutor's office (the district prosecutor's office) visited the applicants' house. In the documents submitted the date was also referred to as 3 April 2003.
20. After that the investigators went to the former medical storehouse with the applicants and other local residents. There they collected cartridge cases left by the servicemen after the shooting and found two spots of blood, one of them containing just a few drops of blood and the other looking like a puddle of blood. The investigators from the district prosecutor's office collected the blood for forensic examination. A child from Shali also found a service identification document which he handed over to the investigators.
21. On the following day, 3 April 2003, two investigators from the district prosecutor's office, Mr Ka. and Mr Bu., returned to the medical storehouse and examined it again together with the applicants and other local residents. According to the first and second applicants investigator Ka. told them that the cartridge cases collected by the investigators from the scene of the shooting would assist the authorities in identifying the weapon and the officer to whom it belonged.
22. On 4 April 2003 the district prosecutor's office initiated an investigation into the disappearance of Artur Akhmatkhanov under Article 126 § 2 of the Criminal Code (aggravated kidnapping). The case file was given the number 22054 (in the submitted documents it was referred to as 22055).
23. On 6 April 2003 the second applicant was granted victim status in the criminal case.
24. On 15 May 2003 the Chechnya Ministry of the Interior (the Chechnya MVD) forwarded the applicants' complaint about the abduction of Artur Akhmatkhanov to the ROVD for examination. In response, on 29 January 2004 the ROVD informed the applicants that they were “taking measures to establish his whereabouts”.
25. On 22 December 2003 and 3 February 2004 the Chechnya prosecutor's office forwarded the applicants' requests for assistance in the search for Artur Akhmatkhanov to the district prosecutor's office for examination. In response, on 16 January and 2 April 2004 the investigators informed the applicants that the operational-search measures aimed at establishing Artur Akhmatkhanov's whereabouts were under way.
26. On 14 January 2004 the military prosecutor's office of the United Group Alignment (the UGA) forwarded the applicants' complaint about the abduction to the military prosecutor's office of military unit no. 20116. In response, on 20 February 2004 the latter informed the applicants that military unit no. 20116 had not participated in a special operation on 2 April 2003 and had not detained Artur Akhmatkhanov. On 11 March 2004 the military prosecutor's office of the UGA confirmed this information.
27. On 3 June 2004 the Chechnya prosecutor's office informed the applicants that the operational-search measures aimed at establishing Artur Akhmatkhanov's whereabouts and identifying the culprits were under way.
28. On 4 June 2004 the Main Department of the Ministry of Justice in the Rostov Region informed the applicants that Artur Akhmatkhanov was not being held in their detention centres.
29. On 26 July 2004 the Chechnya prosecutor's office forwarded the applicants' request for assistance in the search for Artur Akhmatkhanov to the district prosecutor's office for examination. In response, on 10 August 2004 the district prosecutor's office informed the applicants that on 10 July 2004 they had suspended the investigation in the criminal case.
30. On 15 August 2004 the Shali district military commander's office (the district military commander's office) informed the applicants that they, with the ROVD and the district prosecutor's office, were searching for Artur Akhmatkhanov.
31. On 17 May 2005 the Chechnya prosecutor's office again forwarded the applicants' request for assistance in the search for Artur Akhmatkhanov to the district prosecutor's office for examination. In response, on 3 July 2005 the district prosecutor's office informed the applicants that on 3 July 2004 they had suspended the investigation in the criminal case.
32. On 19 October 2005 the district prosecutor's office informed the applicants that their complaint had been examined and included in the investigation file.
33. On 20 March 2006 the Chechnya prosecutor's office again forwarded the applicants' request for assistance to the district prosecutor's office for examination.
34. On 5 May 2006 the Russian Federal Service of the Execution of Punishment informed the applicants that Artur Akhmatkhanov was not being held in their detention centres.
35. In December 2006 the first applicant visited the district prosecutor's office to request information about the progress of the investigation. The investigator, who was in charge of the case at the time, Mr R.Ya., told her that the investigation file did not contain any information about the collection of the blood samples and the cartridge cases from the crime scene.
36. On 10 January 2007 the second applicant wrote to the district prosecutor. He described in detail the circumstances of his son's abduction and stated that during the crime scene examination the investigators had collected cartridge cases and blood samples; that the investigator, Mr Ka., had told him that this collected evidence had been forwarded to the expert evaluation centre in Rostov-on-Don and that the results were supposed to be received in forty-five days; that the investigator had explained to him that the cartridge cases would allow the experts to identify the weapons used during the shooting, as the latter were supposed to be individually registered. The applicant requested the district prosecutor to provide him with a copy of the crime scene examination report of 3 April 2003 and a copy of the decisions ordering the expert evaluation of the evidence collected at the crime scene.
37. On 16 January 2007 the Chechnya prosecutor's office informed the applicants that on the same date they had resumed the investigation in the criminal case.
38. On 25 January 2007 the ROVD informed the applicants that on 13 April 2002 (it appears that the date is incorrect) they had opened search file no. 71442 to establish the whereabouts of Artur Akhmatkhanov and that a search for the applicants' relative was under way.
39. On 26 February 2007 the second applicant again wrote to the district prosecutor. He stated that in spite of the numerous pieces of evidence, such as the cartridge cases left by the perpetrators, the APCs and the fact that on 2 April 2003 the Shali law enforcement agencies had conducted a special operation to find a leader of illegal armed groups, Mr R.Ch., the investigators had failed to identify the servicemen who had conducted this operation and abducted Artur Akhmatkhanov. He further stated that his son's whereabouts had not been established for several years and that the investigation file in the criminal case did not contain the evidence collected from the crime scene on 3 April 2003. The applicant requested the prosecutor to provide him with access to the investigation file, to allow him to make a copy of its contents and to resume the investigation in the criminal case. No reply was received from the authorities.
40. On 2 April 2003 the second applicant complained to the district prosecutor's office that his son had been abducted “by military servicemen in four APCs”. He wrote that the servicemen had been masked, armed and that they had had white strips on the sleeves of their uniforms. He further stated that his son's cap, with bloodstains next to it, had been found at the scene after the abductors had driven away.
41. On 4 April 2003 the district prosecutor's office initiated an investigation into the disappearance of Artur Akhmatkhanov under Article 126 § 2 of the Criminal Code (aggravated kidnapping).
42. On 6 April 2003 the second applicant was granted victim status in the criminal case and questioned. He stated that his son had been abducted by servicemen who had been masked, armed with automatic weapons, had white strips on the sleeves of their uniforms and had been driving around in APCs.
43. On 4 June 2003 the investigators suspended the investigation in the criminal case for failure to identify the perpetrators. The applicants were not informed about this decision.
44. On 3 May 2004 the investigation in the criminal case was resumed and the decision concerning the suspension of the criminal proceedings was overruled by the supervising prosecutor as unlawful for the following reasons:
“...The examination of the investigation file demonstrated that the investigation in the criminal case had not been actually conducted at all as the investigator had taken only two investigating steps: he granted the father of the disappeared man victim status in the criminal case and questioned him.
No witnesses had been identified and questioned, the crime scene had not been examined, no replies had been received to the requests forwarded to various law-enforcement bodies and a number of other investigating steps had not been taken...”
45. On the same date the supervising prosecutor issued orders for the investigators of the criminal case who were to take, inter alia, the following steps:
“1. Make a plan of investigating steps to be taken...
2. Examine the crime scene...
3. From the witness statement of A. Akhmatkhanov [the second applicant] it follows that he learnt from his acquaintance named Ali that his son [Artur Akhmatkhanov] had been detained by military servicemen who had arrived in four APCs. In connection with this, it is necessary to identify the man named Ali and question him about the circumstances of the abduction.
4. Identify other witnesses of the crime, including the woman (the father of the abducted man knows her) who had also seen the military servicemen detaining and taking away Artur Akhmatkhanov and another man...it is necessary to question her about the events.
5. Take measures to identify where the APCs were from...
6. If the involvement of military servicemen in the abduction is established, it is necessary to forward the criminal case to the military prosecutor's office for further investigation...”
46. On 10 July 2004 (in the submitted documents the date was also referred to as 10 July 2005) the investigation in the criminal case was suspended for failure to identify the perpetrators.
47. On 20 July 2004 the investigators conducted the crime scene examination. Nothing was collected from the scene.
48. On 25 July 2004 the investigators questioned Mr A.M., who stated that in the morning of 2 April 2003 he had seen a group of armed men in camouflage uniforms and masks in four APCs. The men had dragged Artur Akhmatkhanov into one of the vehicles and had then driven away.
49. On 28 July 2004 the investigators questioned Ms Z.P., who stated that in the morning of 2 April 2003 several military APCs had arrived in her street with men who were armed, masked and in camouflage uniforms. They had put Artur Akhmatkhanov and another man into one of the APCs and taken them away.
50. On 26 May 2005 the supervising prosecutor overruled the decision to suspend the investigation of 10 July 2004 as premature and unsubstantiated. The investigation was resumed owing to the need to take additional investigative measures. The prosecutor criticised the investigation and ordered the following measures to be taken:
“...the examination of the investigation file demonstrates that the investigation is being conducted passively and that investigating and operational-search measures are of a formal nature. There is no control over the execution of the investigators' requests and orders. The decision to suspend the investigation was taken prematurely, without the necessary steps having been taken...
It is necessary that the investigation take the following steps:
-... request information concerning the vehicles which left the premises of the Shali military commander's office on 2 April 2003;
- identify witnesses to the abduction from among the residents living near the place of the events;
...
- establish the identity of the second man who had been abducted with Artur Akhmatkhanov...”
51. On 18 June 2005 the Shali department of the Federal Security Service (the FSB) informed the investigators that they did not have any information concerning Artur Akhmatkhanov's involvement in illegal armed groups and that they had not conducted any special operations in the town on 2 April 2003.
52. On 28 June 2005 the investigators again questioned the second applicant, who stated that his acquaintance Mr Ali had told him that he had clearly seen military servicemen placing Artur Akhmatkhanov in an APC and that Mr Ali had already provided this information to the investigators. Then the applicant provided the investigators with detailed information about Ms R.L., who had witnessed the abduction of his son by military servicemen in APCs.
53. On 28 June 2005 the investigators also questioned the first applicant, who stated that her son had been abducted on 2 April 2003 by armed men in camouflage uniforms; that she had learnt from the witnesses that he had been taken away in an APC. The applicant described the events of the day of the abduction; her description was the same as the one provided to the Court (see paragraphs 7-15 above).
54. On the same date the investigators also questioned Mr Kh.I. who stated that late in the morning of 2 April 2003 he had been at home when his wife had told him that military servicemen had been conducting a special operation in their street. He had gone out on the street where in about 300 metres on the premises of the former medical storehouse he had seen a military APC with groups of armed servicemen in camouflage uniforms. A number of local residents had gone outside of their houses and witnessed the events. After that he had gone back in the house. Later, after the military had left, he had learnt that the servicemen had taken away Artur Akhmatkhanov and that his cap had been found afterwards in the storehouse area.
55. On the same date the investigators also questioned Mr S.A., who stated that at about 11.30 a.m. on 2 April 2003 he had been outside his house when he had seen a group of about thirty masked men in military camouflage uniforms surrounding the site of the former medical storehouse. The men had been armed with automatic weapons; they had had white stripes on the left sleeves of their uniforms. The men had arrived in two or three APCs and one other armoured military vehicle of a khaki colour. None of the vehicles had had registration or hull numbers. Then the men had opened fire on the storehouse. The witness had heard the men speaking among themselves in unaccented Russian. From their conversations he had understood that they were servicemen working in the police and that they were taking part in a special operation. The operation lasted for about two hours; local residents had not been allowed to access the cordoned-off area. The servicemen had detained Artur Akhmatkhanov on the site of the storehouse and taken him away.
56. On 29 June 2005 the investigators questioned the applicant's neighbour Mr R.A., who stated that on the morning of 2 April 2003 he had been at work in the ROVD when Artur Akhmatkhanov had dropped by, looking for his relative Mr A.A. The latter had not been in the office and Artur had left. In the evening the witness had learnt that military servicemen had abducted Artur Akhmatkhanov.
57. On the same date the investigators questioned Ms R.G., who stated that at about 10 a.m. on 2 April 2003 she had seen a group of armed men in camouflage uniforms; the men had been of Slavic appearance and had been in APCs. They cordoned off her street along the perimeter of the former medical storehouse. Then she had seen the men beating and forcing her neighbour Artur Akhmatkhanov into one of the APCs. It appeared that Artur had been wounded in the leg.
58. On 3 July 2005 the investigators suspended the investigation in the criminal case for failure to identify the perpetrators.
59. On 12 April 2006 the supervisory prosecutor overruled the decision to suspend the investigation as premature and unsubstantiated. He pointed out that the investigators had failed to take a number of investigative steps and ordered that the investigation be resumed.
60. On 14 May 2006 the investigators again suspended the investigation in the criminal case for failure to identify the perpetrators.
61. On 16 January 2007 the supervisory prosecutor overruled the decision to suspend the investigation as premature and unsubstantiated. He pointed out that the investigators had failed to take a number of investigating steps, such as:
“... The investigation file contains information concerning the use of automatic weapons by the abductors. However, the investigation did not take measures to establish whether any of the cartridge cases had been found [at the scene] by the relatives and the neighbours of the disappeared man;
The investigators failed to request and include in the file information concerning the possible conduct of a special operation in Shali on 2 April 2003 by military units stationed in Chechnya.
The investigators did not take steps to establish the identity of the man who had been abducted with Artur Akhmatkhanov...”
62. On 10 January 2007 the second applicant complained to the Shali prosecutor and requested to be granted access to the investigation file (see paragraph 36 above).
63. On 19 January 2007 the investigators rejected his request, stating that the applicant was entitled to have access to the file only on completion of the investigation.
64. On 12 February 2007 the investigators granted the first applicant victim status in the criminal case and questioned her. She stated that on 2 April 2003 her son Artur Akhmatkhanov had been abducted from the former medical storehouse by armed men in APCs; that she and her relatives had complained about it to the prosecutor's office and that the investigators had arrived at the scene on the same date. She further stated that in her presence and that of a number of her neighbours the investigators had collected from the scene a number of cartridge cases and that at some point later the investigator Ka. had told her that the collected evidence would enable the authorities to identify the firearms used by the abductors and would assist in establishing their identities. The applicant stated that her son had most probably been abducted as a result of a special operation conducted against Mr R.Ch., a leader of illegal armed groups, who lived near the storehouse.
65. On 27 February 2007 the investigators suspended the investigation in the criminal case for failure to identify the perpetrators.
66. On 13 March 2007 the supervisory prosecutor overruled the decision to suspend the investigation as premature and unsubstantiated. He pointed out that the investigators had failed to verify whether the evidence had been collected from the crime scene and that they had not complied with the orders of the supervisory prosecutor of 16 January 2007 (see paragraph 61 above).
67. On 19 March 2007 the investigators collected from the first applicant Artur Akhmatkhanov's cap, found at the crime scene by his relatives, for inclusion in the investigation file as evidence.
68. On 20 March 2007 the investigators questioned Mr M.A., who stated that on the morning of 2 April 2003 military servicemen had conducted a special operation in a nearby street; that they had cordoned off the area and that local residents had not been allowed to move within its perimeter. Later on the same date he had learnt that his neighbour Artur Akhmatkhanov had been taken away by armed men in military uniforms in APCs. He further stated that a group of investigators had arrived at the scene and that they had collected cartridge cases and pieces of bloody bandage for the expert evaluation.
69. On 26 February 2007 the second applicant again complained to the Shali prosecutor and requested to be allowed access to the investigation file (see paragraph 39 above).
70. On 21 March 2007 the investigators refused the request, stating that the applicant was entitled to have access to the file only on completion of the investigation. The applicant was not informed about the refusal.
71. On 19 April 2007 the supervisory prosecutor overruled the decision of 21 March 2007 and partially allowed the applicant's complaint, stating that the applicant was entitled to familiarise himself with the transcripts of the investigative actions taken with his participation.
72. On 26 March 2007 the investigators questioned the applicant's neighbour Mr A.Ch., who stated that on 2 April 2003 he had learnt that armed men in military uniforms who had arrived in APCs had abducted his neighbour Artur Akhmatkhanov. He further stated that on the same date the investigators had arrived at the scene, found a pool of blood there and collected a number of cartridge cases left by the abductors.
73. On 30 March and 3 April 2007 the investigators questioned the applicant's neighbours Ms L.A. and Mr S.Yu., whose statements about the events were similar to the one given by Mr A.Ch.
74. On 5 April 2007 the investigators questioned the applicant's relative Mr S.Sh., whose statement concerning the events was similar to the one given by Mr A.Ch. In addition, the witness stated that he had seen the cartridge cases which had been collected from the scene by the investigators. According to the witness, the cartridge cases were black, of 5.54 mm. calibre and numbered. He thought that they probably belonged to a special type of weapon. The investigators had also collected a white sleeve stripe from the scene. The crime scene examination had been conducted in the presence of a number of local residents and that the investigators had been taken there by Mr A.-S.P., who worked in the ROVD.
75. On 14 April 2007 the investigators suspended the investigation in the criminal case for failure to identify the perpetrators.
76. On 17 April 2007 the supervisory prosecutor overruled the decision to suspend the investigation as premature and unsubstantiated. He pointed out that the investigators had failed to comply with the orders of the supervisory prosecutor of 16 January 2007 (see paragraph 61 above), as well as to question former investigator Ka. about the circumstances of the collection of the evidence from the crime scene on 2 April 2003.
77. On 18 April 2007 the investigators questioned Mr S.M., an expert from the Chechnya Expert Evaluation Centre. He stated that on 2 April 2003 he had arrived at the crime scene in Shali with the investigators from the district prosecutor's office and the ROVD and that cartridge cases had been left by the abductors, as well as a cap with traces of blood next to it. The witness did not remember whether the investigators had collected the evidence from the scene, but he had personally taken photographs. He did not know whether the expert evaluation of the collected evidence had been carried out at all, but stated that no such evaluation had been carried out by the Shali expert evaluation centre, where he worked at the time.
78. On 18 and 19 April 2007 the investigators questioned the applicants' relatives, Ms Z.A. and Ms T.M., whose statements concerning the events were similar to the ones given by Mr A.Ch. and Mr S.Sh. (see paragraphs 72 and 74 above).
79. On 17 April 2007 the investigators collected from the first applicant a photograph of Artur Akhmatkhanov for inclusion in the investigation file.
80. On 13 June 2007 the MVD of the Russian Federation informed the investigators that no special operations had been conducted by their branches in Shali on 2 April 2003.
81. On 11 May 2007 the investigators questioned the applicants' relative Ms B.Sh. whose statement concerning the events was similar to the one given by Mr S.Sh.
82. On 9 and 15 May 2007 the investigators questioned police officers Mr A.M., Mr S.Sh. and Mr V.S., who stated that in April 2003 they had worked in the Shali ROVD, but they did not remember whether they had participated in the crime scene examination on 2 April 2003.
83. On 7 August 2007 the investigators questioned the former investigator of the district prosecutor's office Mr Ka., who stated that due to the passage of time he did not remember the details of the crime scene examination of the place where Artur Akhmatkhanov was abducted, and that he did not remember the conversation with the applicants concerning the collected evidence.
84. On 17 May 2007 the investigators suspended the investigation in the criminal case for failure to identify the perpetrators.
85. On 2 November 2007 the supervisory prosecutor issued a decision “On remedial actions to be taken in connection with violations of the federal criminal procedure regulations during the investigation of the criminal case”. He criticised the investigation of the abduction and ordered the investigators to take the following measures:
“... the investigation of the criminal case has been conducted superficially, without taking all necessary steps... in violation of Article 208 § 5 of the Code of Criminal Procedure.
... it has not been established for what reasons the investigator Ka., who had visited the crime scene on 3 April 2003, had subsequently conducted a crime scene examination only on 22 July 2004...
... the investigators still have not questioned the officers of the ROVD who had gone to the crime scene [on 2 April 2003] , that is Mr R.Kh., Mr T. and Mr R.M.
....from the witnesses' statements it is clear that there had been gunfire during the special operation of the military servicemen and the abduction of Artur Akhmatkhanov... a large number of local residents had witnessed the military servicemen cordoning off the area around the former medical storehouse. However, the investigators did not take any steps to identify additional witnesses and obtain information about special operations conducted by the military units...
....no instructions were issued for Mr D.Sh., the member of the investigators' team from the military prosecutor's office of military unit no. 20116, in order to check the theory of the involvement of military servicemen [in the abduction]...”
86. On 22 November 2007 the supervisory prosecutor overruled the decision to suspend the investigation as premature and unsubstantiated. He pointed out that the investigators had failed to take a number of investigative actions and ordered the steps be taken (see the above paragraph) and that the investigators found and included in the investigation file the cartridge cases collected from the crime scene.
87. On 23 December 2007 the investigators suspended the investigation in the criminal case for failure to identify the perpetrators.
88. On 6 February 2008 the supervisory prosecutor overruled the decision to suspend the investigation as premature and unsubstantiated. He pointed out that the investigators had failed to take a number of investigative actions and ordered that those actions be taken (see paragraph 85 above).
89. On 18 February and 1 June 2008 the investigators questioned Mr R.Kh. and Mr N.T., officers of the ROVD, who stated that due to the passage of time they did not remember the details of the crime scene examination of the place where Artur Akhmatkhanov was abducted.
90. On 29 February 2008 the investigators again questioned the second applicant, who provided them with the names of Artur Akhmatkhanov's closest friends.
91. On 1 March 2008 the investigators questioned the applicants' neighbours Mr A.T. and Mr A.Ch. Both of them stated that they had learnt from their neighbours about Artur Akhmatkhanov's abduction by military servicemen.
92. On 7 March 2008 the investigators suspended the investigation in the criminal case for failure to identify the perpetrators.
93. On 21 March 2008 the supervisory prosecutor again issued a decision “On remedial actions to be taken in connection with violations of the federal criminal procedure regulations during the investigation of the criminal case”. He criticised the investigation of the abduction and ordered the investigators to take a number of investigative actions.
94. On 13 April 2008 the investigators resumed the investigation in the criminal case.
95. On 24 April 2008 the investigators suspended the investigation in the criminal case for failure to identify the perpetrators.
96. The investigating authorities sent numerous requests for information to the relevant State agencies and took other steps to have the crime resolved. The investigation found no evidence to support the involvement of Russian servicemen in the crime. The law-enforcement authorities had never arrested or detained Artur Akhmatkhanov on criminal or administrative charges; no criminal proceedings had been initiated against him. No special operations had been carried out in respect of the applicants' relative.
97. The Government further stated that even though the investigation had failed to establish the whereabouts of Artur Akhmatkhanov, it was still in progress.
98. Despite specific requests by the Court the Government did not disclose the full contents of criminal case no. 22054, providing only “the main documents” from the investigation file, running to up to 222 pages. They stated that the investigation was in progress and that disclosure of the documents would be in violation of Article 161 of the Code of Criminal Procedure, since the file contained personal data concerning witnesses or other participants in the criminal proceedings.
99. For a summary of the relevant domestic law see Akhmadova and Sadulayeva v. Russia (no. 40464/02, §§ 67-69, 10 May 2007).
VIOLATED_ARTICLES: 13
2
3
5
